FILED
                              NOT FOR PUBLICATION                           FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARIO LLAMAS-GUTIERREZ;                            No. 08-72865
CRISTINA LLAMAS, a.k.a. Maria
Cristina Llamas,                                   Agency Nos. A072-172-348
                                                               A072-172-380
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Mario Llamas-Gutierrez and Cristina Llamas, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their applications for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law. Altamirano v. Gonzales, 427 F.3d 586, 591 (9th

Cir. 2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider petitioners’ contentions that they did not

knowingly and voluntarily consent to their August 23, 1998, expedited removal

orders, because it would require us to “nullify the continuing effects of [those]

order[s],” which 8 U.S.C. § 1252(a)(2)(A) bars. Avendano-Ramirez v. Ashcroft,

365 F.3d 813, 818-19 (9th Cir. 2004).

      Because the agency correctly determined that the expedited removal orders

precluded petitioners from establishing the continuous physical presence required

for cancellation of removal, see Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th

Cir. 2007), we need not reach their remaining contentions.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   08-72865